FILED
                             NOT FOR PUBLICATION                            NOV 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANDY CHARLES BODIE,                              No. 11-17845

               Plaintiff - Appellant,            D.C. No. 2:10-cv-02788-RCB

  v.
                                                 MEMORANDUM *
UNKNOWN TIPTEN, Detention Officer
at Pinal County Sheriff’s Office;
UNKNOWN LOCTHERT, Detention
Officer at Pinal County Sheriff’s Office,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Robert C. Broomfield, District Judge, Presiding

                           Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Andy Charles Bodie, an Arizona state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging violations


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of his right to free religious exercise for failure to exhaust his administrative

remedies under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Griffin v. Arpaio, 557

F.3d 1117, 1119 (9th Cir. 2009), and we affirm.

      The district court properly dismissed the action without prejudice because

Bodie did not properly exhaust his administrative remedies, and he failed to

provide sufficient evidence to show that administrative remedies were effectively

unavailable to him. See Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding

that “proper exhaustion” is mandatory and requires adherence to administrative

procedural rules); Sapp v. Kimbrell, 623 F.3d 813, 822 (9th Cir. 2010) (exhaustion

is not required where administrative remedies are “effectively unavailable”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                            2                                       11-17845